                   Case 19-11509-JTD              Doc 380         Filed 02/21/20        Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                              )
    In re:                                                    )   Chapter 11
                                                              )
    RUI HOLDING CORP., et al., 1                              )   Case No. 19-11509 (JTD)
                                                              )
                              Debtors.                        )   (Jointly Administered)
                                                              )

                NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
              ON FEBRUARY 25, 2020 AT 10:00 A.M. (PREVAILING EASTERN TIME)

CONTESTED MATTERS

      1. (Solicitation Version) First Amended Joint Plan of Liquidation of RUI Holding Corp. and
         Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 362;
         Filed 1/17/2020]

             Related Documents:

                    A.       Order (I) Approving the Disclosure Statement; (II) Fixing the Voting
                             Record Date; (III) Approving the Notice and Objection Procedures in
                             Respect of Confirmation of the Plan; (IV) Approving Solicitation Packages
                             and Procedures for Distribution Thereof; (V) Approving the Forms of
                             Ballots and Establishment of Procedures for Voting on the Plan; (VI)
                             Approving the Forms of Notices to Non-Voting Classes Under the Plan;
                             (VII) Fixing the Voting Deadline to Accept or Reject the Plan; and (VIII)
                             Approving Procedures for Vote Tabulations in Connection Therewith
                             [Docket No. 359; Filed 1/15/2020]

                    B.       (Solicitation Version) Disclosure Statement with Respect to First Amended
                             Joint Plan of Liquidation of RUI Holding Corp. and Its Debtor Affiliates
                             Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 363; Filed
                             1/17/2020]

                    C.       Notice of (I) Approval of Disclosure Statement; (II) Establishment of
                             Record Date; (III) Hearing on Confirmation of the Plan and Procedures for

1
     The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal tax
    identification numbers, are as follows: RUI Holding Corp. (6192); RU Corp. (8259); Restaurants Unlimited, Inc.
    (8365); and Restaurants Unlimited Texas, Inc. (5733). The Debtors’ headquarters and mailing address is: 411 First
    Ave. South, Suite 200, Seattle, WA 98104. The Debtors operated restaurants under the following names:
    Clinkerdagger; Cutters Crabhouse; Fondi Pizzeria; Henry’s Tavern; Horatio’s; Kincaid’s; Maggie Bluffs; Manzana;
    Newport Seafood Grill; Palisade; Palomino; Portland City Grill; Portland Seafood Company; Scott’s Bar and Grill;
    Simon & Seafort’s; Skate’s on the Bay; Stanford’s; and Stanley & Seafort’s.


PHIL1 8695542v.2
                   Case 19-11509-JTD     Doc 380     Filed 02/21/20    Page 2 of 3




                         Objecting to Confirmation of the Plan; and (IV) Procedures and Deadline
                         for Voting on the Plan [Docket No. 364; Filed 1/17/2020]

                   D.    Declaration of Jane Sullivan on Behalf of Epiq Corporate Restructuring,
                         LLC Regarding Voting and Tabulation of Ballots Cast on the First
                         Amended Joint Plan of Liquidation of RUI Holding Corp. and Its Debtor
                         Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 375;
                         Filed 2/20/2020]

                   E.    Declaration of David Bagley In Support of First Amended Joint Plan of
                         Liquidation of RUI Holding Corp. and Its Debtor Affiliates Pursuant to
                         Chapter 11 of the Bankruptcy Code [Docket No. 377; Filed 2/21/2020]

                   F.    Memorandum of Law In Support of First Amended Joint Plan of
                         Liquidation of RUI Holding Corp. and Its Debtor Affiliates Pursuant to
                         Chapter 11 of the Bankruptcy Code [Docket No. 378; Filed 2/21/2020]

                   G.    Notice of Proposed Findings of Fact, Conclusions of Law and Order
                         Confirming the First Amended Joint Plan of Liquidation of RUI Holding
                         Corp. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy
                         Code [Docket No. 379; Filed 2/21/2020]

         Response Deadline:     February 18, 2020 at 4:00 p.m.

         Responses Received:

                   A.    Objection of the United States Trustee to Confirmation of Debtor’s First
                         Amended Joint Plan of Liquidation of RUI Holding Corp. and Its Debtor
                         Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 376;
                         Filed 2/20/2020]

                   B.    Informal comments from Wells Fargo Bank, N.A.

                   C.    Informal comments from Liberty Mutual Insurance Company.

         Status:         This matter is going forward. The informal comments received were
                         resolved by adding agreed language to the proposed Confirmation Order.
                         The Debtors continue to work with the Office of the United States Trustee
                         to attempt to resolve the remaining objection and will report any
                         developments to the Court.




PHIL1 8695542v.2
                   Case 19-11509-JTD   Doc 380   Filed 02/21/20   Page 3 of 3




Dated: February 21, 2020                 /s/ Domenic E. Pacitti
Wilmington, Delaware                     Domenic E. Pacitti (DE Bar No. 3989)
                                         Michael W. Yurkewicz (DE Bar No. 4165)
                                         Sally E. Veghte (DE Bar No. 4762)
                                         KLEHR HARRISON HARVEY BRANZBURG LLP
                                         919 North Market Street, Suite 1000
                                         Wilmington, Delaware 19801
                                         Telephone:    (302) 426-1189
                                         Facsimile:    (302) 426-9193
                                         Email: dpacitti@klehr.com
                                                 myurkewicz@klehr.com
                                                 sveghte@klehr.com

                                         Counsel to the Debtors and Debtors-in-Possession




PHIL1 8695542v.2
